PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/725,724
Filing Date: 5 Oct 2017
Appellant(s): RÖHR et al.



__________________
Brian M. Duncan
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/25/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/21/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
i.	Claims 1, 2, 5, 7-9, 11-15 and 18-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobe et al. (U.S. Patent Pub. No. 2016/0032809).
Regarding claim 1, Kobe et al. discloses a mixer assembly unit (figure 4, reference #12) comprising:
a mixer body with an incoming flow side and with an outgoing flow side (figure 7, reference #19), the mixer body comprising a plurality of flow deflection elements (figure 7, reference #21) and at least one holding area (figure 7, area of reference #30 and 40); and
a carrier element (figure 4, reference #20) with a carrier element body at least partially enclosing the mixer body radially on an outside in relation to a mixer longitudinal axis (figure 4, reference #42), the carrier element comprising at least one counter holding area in association with said at least one holding area, wherein said at least one counter holding area is connected in substance to the associated holding area, and wherein said at least one counter holding area overlaps the associated holding area at least partly radially on a side oriented in a direction of the outgoing flow side of the mixer body, wherein the at least one counter holding area at least partly axially overlaps the associated holding area radially on an inside of the associated holding area (see figure 4, circled area of reference V; see figure 5, area of reference #41 overlaps holding area of reference #30 and 40 on both inside and outside; [0059]).

or a plurality of counter holding areas are provided, each of which extend radially inwards and are spaced circumferentially apart from one another, are provided at the carrier element body; or
the carrier element has a plate-shape configuration, configured as a shaped sheet metal part; or
any combination of the carrier element body has a ring-shape configuration and a plurality of counter holding areas are provided, each of which extend radially inwards and are spaced circumferentially apart from one another, are provided at the carrier element body and the carrier element has a plate-shape configuration, configured as a shaped sheet metal part (figure 4, reference #20, area of reference #40 and 41).
Regarding claim 5, Kobe et al. discloses wherein the at least one counter holding area comprises an essentially U-shaped holding section with two U-legs and a connection area connecting these U-legs (figure 5, reference #48 and 49; [0055]); and the U-legs and the connection area define a holding area mounting space, which is essentially open in a direction towards the incoming flow side of the mixer body (see figure 4, reference #41 is opening towards incoming flow; figure 5, reference #48; [0055]).
Regarding claim 7, Kobe et al. discloses wherein the mixer body is connected in substance to the carrier element in an area of the at least one counter holding area, radially overlapping the associated holding area (see figure 4, reference #30, 40 and 41; see figure 5, reference #19 and 20).
Regarding claim 8, Kobe et al. discloses wherein the at least one holding area is adjacent to a radially outer area of at least one of the flow deflection elements (figure 7, reference #21 and 30); and the at least one holding area comprises a holding web connecting two of the flow deflection elements to one another (figure 7, reference #30).
Regarding claim 9, Kobe et al. discloses wherein at least some of the flow deflection elements are arranged following one another in a circumferential direction (figure 7, reference #21); and a ring-
Regarding claim 11, Kobe et al. discloses an exhaust system (figure 1, reference #1) comprising at least one mixer assembly unit (figure 4, reference #12) comprising:
a mixer body with an incoming flow side and with an outgoing flow side (figure 7, reference #19), the mixer body comprising a plurality of flow deflection elements (figure 7, reference #21) and at least one holding area (figure 7, area of reference #30 and 40); and
a carrier element (figure 4, reference #20) with a carrier element body at least partially enclosing the mixer body radially on an outside in relation to a mixer longitudinal axis (figure 4, reference #42), the carrier element comprising at least one counter holding area in association with said at least one holding area, wherein said at least one counter holding area is connected in substance the associated holding area, and wherein said at least one counter holding area overlaps the associated holding area at least partly radially on a side oriented in a direction of the outgoing flow side of the mixer body, wherein the at least one counter holding area at least partly axially overlaps the associated holding area radially on an inside of the associated holding area (see figure 4, circled area of reference V; see figure 5, area of reference #41 overlaps holding area of reference #30 and 40 on both inside and outside; [0059]).
Regarding claim 12, Kobe et al. discloses two tubular exhaust gas-carrying elements bordering one another (figure 1, reference #14 and 16), wherein:
each of the exhaust gas-carrying elements in a border area comprises a flange-shape coupling section (figure 1, reference #15 and 17);

the carrier element body of the at least one mixer assembly unit is arranged between the coupling sections of the exhaust gas-carrying elements (figure 1, reference #20).
Regarding claim 13, Kobe et al. discloses at least one fixing strap provided at the carrier element body, the at least one fixing strap extending behind the coupling section of one of the exhaust gas-carrying elements (see figure 3, not labeled).
Regarding claim 14, Kobe et al. discloses wherein an outer dimension of the mixer body of the at last one mixer assembly unit is not greater than an inner dimension of a downstream exhaust gas-carrying element of the two exhaust gas-carrying elements (see figure 4, diameter reference #19 smaller than diameter reference #14).
Regarding claim 15, Kobe et al. discloses wherein the carrier element body has a ring-shaped configuration; 
or a plurality of counter holding areas are provided, each of which extend radially inwards and are spaced circumferentially apart from one another, are provided at the carrier element body; or
the carrier element has a plate-shape configuration, configured as a shaped sheet metal part; or
any combination of the carrier element body has a ring-shape configuration and a plurality of counter holding areas are provided, each of which extend radially inwards and are spaced circumferentially apart from one another, are provided at the carrier element body and the carrier element has a plate-shape configuration, configured as a shaped sheet metal part (figure 4, reference #20, area of reference #40 and 41).
Regarding claim 18, Kobe et al. discloses wherein the mixer body is connected in substance to the carrier element in an area of the at least one counter holding area, radially overlapping the associated holding area (see figure 4, reference #30, 40 and 41; see figure 5, reference #19 and 20).

Regarding claim 20, Kobe et al. discloses wherein at least some of the flow deflection elements are arranged following one another in a circumferential direction (figure 7, reference #21); and a ring-shape connection area, connecting said at least some of the flow deflection elements to one another provides at least one holding web, at a radially outer area of said at least some of the flow deflection elements (figure 7, reference #30); the connection area is configured integral with the flow deflection elements connected by the connection area (figure 7, reference #30).
Regarding claim 21, Kobe et al. discloses a mixer assembly unit (figure 4, reference #12) comprising:
a mixer body comprising a mixer longitudinal axis, an incoming flow side, an outgoing flow side (figure 7, reference #19 with longitudinal axis reference #29), a plurality of flow deflection elements (figure 7, reference #21) and at least one holding area (figure 7, area of reference #30 and 40), the at least one holding area comprising a holding area radial outer side (see figure 7, outside portion of reference #30) and a holding area radial inner side, the holding area radial inner side facing in a radial inward direction of the mixer longitudinal axis (see figure 7, inside portion of reference #30), the holding area radial outer surface facing in a radial outward direction away from the mixer longitudinal axis (see figure 7, outside portion of reference #30); and
a carrier element (figure 4, reference #20) comprising a carrier element body at least partially enclosing the mixer body radially on an outside in relation to a mixer longitudinal axis (figure 4, reference #42), the carrier element comprising at least one counter holding area associated with said at least one holding area, wherein said at least one counter holding area is connected in substance to the 
Regarding claim 22, Kobe et al. discloses wherein the at least one counter holding area comprises an essentially U-shaped holding section, the U-shaped holding section comprising a first leg and a second leg and a connection connecting the first leg and the second leg (figure 5, reference #48 and 49; [0055]); the first leg, the second leg and the connection area define a holding area mounting space, which is essentially open in a direction towards the incoming flow side of the mixer body (see figure 4, reference #41 is opening towards incoming flow; figure 5, reference #48; [0055]); and one of the first leg and the second leg is located between the mixer longitudinal axis and the holding area radial inner side (see figure 5, portion of reference #48 between inside of reference #30 and longitudinal axis, not shown but located below reference #41).
ii.	Claims 6, 17, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kobe et al. in view of Fink et al. (EP 2474721), Gschwind (U.S. Patent Pub. No. 2015/0315943) and Palmer et al. (U.S. Patent Pub. No. 2013/0188444).
Regarding claims 6, 17, 22 and 23, Kobe et al. discloses all the limitations as set forth above.  However, the reference does not explicitly disclose the exact shape of the counter holding area and the U-legs as arranged.  It is well known in the art that the counter holding area is a mechanical holding connection that can have a variety of shapes of configurations, including U-shaped, flat, rectangular, etc. (as evidenced by Fink et al. figures 1 and 4, reference #26, 28 and 29, figure 8, reference #228 and 229, figure 10, reference #33A, figures 11 and 12, reference #433A and 433B;  or Kobe et al., figure 4, holding connection not labeled connecting reference #14 to reference #15; or Gschwind, figures 3 and 4, .
(2) Response to Argument
i.	Appellant argues Kobe et al. does not disclose the limitations of claim 1 and claim 11.
Appellant argues Kobe et al. does not disclose at least one counter holding area that overlaps an associated holding area at least partly radially on a side oriented in a direction of an outgoing flow side of a mixer body as claimed in claim 1 and claim 11.  Appellant argues that the final rejection does not provide any explanation as to what is considered as to be an inside and an outside and an outgoing flow side with respect to the Kobe et al. reference.
It is the Office’s stance that the holding area and counter holding area of Kobe et al. each possess multiple surfaces that have dimensional extensions in both the radial and axial directions, and such surfaces can be selected at will to meet the broadly recited “overlaps”, “inside”, “outside”, side”, 
	Referring to the Kobe reference, holding area 40 is a three dimensional holding area with a side facing the incoming flow direction and a behind side facing the outgoing flow direction (as shown in marked up figure 7 below).  As explained in paragraph [0054] reproduced below with relevant portions underlined, the counter holding area 41 interlocks and is shaped around and complementary to the holding area 40.  As such, the counter holding area has the same incoming flow side and outgoing flow side that matches the holding area.  Therefore, the counter holding area overlaps the holding area at least partly radially on a side oriented in a direction of the outgoing flow side of the mixer body because 

    PNG
    media_image2.png
    818
    940
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    649
    1054
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    553
    732
    media_image4.png
    Greyscale
 

    PNG
    media_image5.png
    431
    448
    media_image5.png
    Greyscale

ii.	Appellant argues Kobe et al. does not disclose the limitations of claim 2 and claim 15.
	Appellant argues Kobe et al. does not disclose a carrier element that has a plate-shape configuration, configured as a shaped sheet metal part as recited in claim 2 and 15.
	First, it is the Office stance that claims 2 and 15 do not require the limitation “the carrier element has a plate-shape configuration, configured as a shaped sheet metal part.  Claims 2 and 15 recite multiple limitations separated by the term “or”; meaning only one of the limitations is required.  Therefore, the plate-shape configuration limitation is not necessarily required to be met to read on claim 2 or 15.
	The final rejection is referring to the limitation “a plurality of counter holding areas are provided…at the carrier element body” being disclosed by the Kobe reference in citing to figure 4, reference #20, area of reference #40 and 41.  However, the Kobe reference also discloses the limitation of the carrier element has a plate-shape configuration, configured as a shaped sheet metal part as 

    PNG
    media_image6.png
    324
    453
    media_image6.png
    Greyscale

iii.	Appellant argues Kobe et al. does not disclose the limitations of claim 5.
	Appellant argues the recess 48 of Kobe et al. is not essentially open in a direction towards an incoming flow side of a mixer body because figure 5 of Kobe et al. clearly shows the recess 48 open in a direction of the longitudinal axis of the mixer 19.
	It is unclear how the incoming flow side is different than the direction of the longitudinal axis of the mixer.  It is the Office understanding that the incoming flow side and the longitudinal axis of the mixer are the same.  Nonetheless, Kobe et al. discloses a U-shaped holding section defining a recess/mounting space (reference #48) that is open in a direction towards the incoming flow side of the mixer.

    PNG
    media_image7.png
    292
    441
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    551
    813
    media_image8.png
    Greyscale

iv.	Appellant argues Kobe et al. does not disclose the limitations of claim 7 and claim 18.
	Appellant argues Kobe et al. does not disclose claims 7 and 18 because the reference does not disclose at least one counter holding area that overlaps an associated holding area at least partly radially 
	It is the Office stance that the limitations Appellant argues Kobe et al. does not disclose are not in claim 7 or 18.  Appellant is arguing about limitations not even recited in claim 7 or 18.  To the extent, Appellant’s argument is referring to the limitations found in claim 1, those are previously addressed.  Kobe et al. discloses all the limitations as actually recited in claim 7 and 18, namely that the mixer body (reference #19) is connected in substance to the carrier element (reference #20) in an area of the at least one counter holding area (see figure 4, reference V; figure 5, reference #41), radially overlapping the associated holding area (figure 5, reference #41 radially overlaps reference #41; [0059]).

    PNG
    media_image9.png
    431
    448
    media_image9.png
    Greyscale

v.	Appellant argues Kobe et al. does not discloses the limitations of claims 8 and 19.

	It is the Office stance that the limitations Appellant argues Kobe et al. does not disclose are not in claims 8 or 19.  Appellant is arguing about limitations not even recited in claims 8 or 19.  Kobe et al. discloses all the limitations as actually recited in claims 8 and 19, namely Kobe et al. discloses the holding area (reference #40) radially adjacent the flow deflection elements (reference #28).  See marked up figure 4 below and compare to Appellant’s figure 2.

    PNG
    media_image10.png
    527
    732
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    873
    708
    media_image11.png
    Greyscale

Kobe et al. further discloses the at least one holding area (reference #40) comprises a holding web (reference #30) connecting tow of the flow deflection elements to one another (reference #21).

    PNG
    media_image12.png
    814
    806
    media_image12.png
    Greyscale

vi.	Appellant argues Kobe et al. does not disclose the limitations of claims 9 and 20.
	Appellant’s arguments found on pages 17 and 23 of the Appeal brief are directed to limitations not found in claims 9 or 20.  To the extent, Appellant’s arguments are referring to limitations in a previously recited claim, those arguments are previously addressed above.  Kobe et al. discloses all the limitations as actually recited in claims 9 and claim 20.  See figure 7, reference #21 and 30.  
vii.	Appellant argues Kobe et al. does not disclose the limitations of claim 12.

	Applicant’s arguments are directed to limitations not recited in claim 12, and therefore are of no relevance.
viii.	Appellant argues Kobe et al. does not disclose the limitations of claim 13.
	Appellant argues Kobe et al. does not disclose a fixing strap.
	As shown below in marked up figure 4, Kobe et al. discloses the fixing strap of claim 13.

    PNG
    media_image13.png
    560
    803
    media_image13.png
    Greyscale

ix.	Appellant argues Kobe et al. does not disclose the limitations of claim 14.

	Appellant’s arguments found on page 21 of the Appeal brief are directed to limitations not found in claim 14.  To the extent, Appellant’s arguments are referring to limitations in a previously recited claim, those arguments are previously addressed above.  Kobe et al. discloses all the limitations as actually recited in claim 14.  See figure 4, diameter reference #19 smaller than diameter of reference #14.
x.	Appellant argues Kobe et al. does not disclose the limitations of claim 21.
Appellant argues Kobe et al. does not disclose at least one counter holding area that overlaps an associated holding area at least partly radially on a side oriented in a direction of an outgoing flow side of a mixer body as claimed in claim 21.  Appellant argues that the final rejection does not provide any explanation as to what is considered as to be an inside and an outside and an outgoing flow side with respect to the Kobe et al. reference.
It is the Office’s stance that the holding area and counter holding area of Kobe et al. each possess multiple surfaces that have dimensional extensions in both the radial and axial directions, and such surfaces can be selected at will to meet the broadly recited “overlaps”, “inside”, “outside”, side”, etc.  The claim limitations hinge on various radial and axial directions and dimensions of the areas; and Appellant has not set forth with any specificity the sides of Appellant’s own holding area and counter holding area.  The claim recites that the holding area has a radial outer side and a radial inner side, but the drawings fail to point or indicate what is the radial inner side and radial outer side of the holding area.  The claim further recites the counter holding area overlaps the holding area radially on a side oriented in a direction of the outgoing flow side.  The claim limitations and drawing do not specifically indicate where this “side” is located.  Is it different from the radial inner side or radial outer side?  In 
	Referring to the Kobe reference, holding area 40 is a three dimensional holding area with a side facing the incoming flow direction and a behind side facing the outgoing flow direction (as shown in marked up figure 7 below).  As explained in paragraph [0054] reproduced below with relevant portions underlined, the counter holding area 41 interlocks and is shaped around and complementary to the holding area 40.  As such, the counter holding area has the same incoming flow side and outgoing flow side that matches the holding area.  Therefore, the counter holding area overlaps the holding area at least partly radially on a side oriented in a direction of the outgoing flow side of the mixer body because it wraps around the holding area radially and axially with incoming and outgoing flow sides matching.  As shown in marked up figure 5 below, Kobe et al. discloses the counter holding area at least partly axially 

    PNG
    media_image2.png
    818
    940
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    649
    1054
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    553
    732
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    431
    448
    media_image5.png
    Greyscale

xi.	Appellant argues Kobe et al. does not disclose the limitations of claim 22.
	Appellant argues Kobe et al. does not disclose wherein one of the first leg and the second leg of the counter holding area is located between a mixer longitudinal axis and the holding area radial inner side as recited in claim 22.
	As seen in marked up figure 5 below of Kobe et al., the reference discloses the first and second leg of the counter holding area that extends between the radial inner side of the holding area and the mixer longitudinal axis.

    PNG
    media_image14.png
    647
    940
    media_image14.png
    Greyscale

xii.	Appellant argues Kobe et al. in view of Fink et al., Gschwind and Palmer et al. do not teach the limitations of claim 6.
	Appellant argues the references do not disclose the limitations of claim 6 because Kobe et al. does not disclose at least a portion of the counter holding area radially overlapping an associated holding area.
	Appellant’s argument is directed at the single Kobe reference, while the rejection of claim 6 is a non-obvious rejection based on multiple references.  Appellant’s argument to attack the Kobe reference does not take into consideration the other references which are relied upon in the non-obvious rejection.  Furthermore, Appellant is making a general argument that the counter holding area of Kobe et al. does not radially overlap an associated holding area.  As explained above and discussed in paragraph [0054] of Kobe et al. reproduced below, with relevant sections underlined, Kobe et al. clearly discloses the counter holding area 41 radially overlapping the holding area 30/40.  

    PNG
    media_image9.png
    431
    448
    media_image9.png
    Greyscale

xiii.	Appellant argues Kobe et al. in view of Fink et al., Gschwind and Palmer et al. do not teach the limitations of claim 17.
	Appellant argues the references do not disclose the limitation of claim 17 because there is no intermediate space.  
	First, claim 17 does not require an intermediate space.  As written the claim recites “or an intermediate space” meaning the intermediate space is not a requirement of the claim.  Regardless, Kobe et al. discloses various spaces between the counter holding area and the holding area that read on the limitation.  Appellant’s argument is focused on the connection point between reference #40 and 41; however, that is only a small part of the counter holding area and holding area.  Looking at figure 4 of Kobe et al. the circle designated by reference V is the counter holding area and holding area; and as can be seen the circle designates more than just the connection between reference #40 and 41 as being the counter holding area and holding area.  Figure 5 of Kobe shows that area zoomed in, and as shown in 

    PNG
    media_image15.png
    635
    896
    media_image15.png
    Greyscale

xiv.	Appellant argues Kobe et al. in view of Fink et al., Gschwind and Palmer et al. do not teach the limitations of claim 23.
	Appellant argues the references as a whole do not teach a leg at a spaced location from the holding area as recited in claim 23, and that the references fail to provide any teaching for the modification to Kobe et al.
	It is the office stance that Fink et al. teaches the spacing.  See marked up paragraph [0034] of Fink et al. which teaches one of the legs is between outwardly, meaning it is spaced apart.  See also marked up figure 8 below which will have a spacing at its connection.  

    PNG
    media_image16.png
    517
    522
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    878
    533
    media_image17.png
    Greyscale



	 For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ELIZABETH INSLER/Primary Examiner, Art Unit 1774                                                                                                                                                                                                        
Conferees:
/Walter D. Griffin/Supervisory Patent Examiner, Art Unit 1774

/CHRISTINE S TIERNEY/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                        
                                                                                                                                                                                                      

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.